Name: Council Regulation (EEC) No 3624/81 of 15 December 1981 fixing the Community producer price for tunny intended for the canning industry for the 1982 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/6 Official Journal of the European Communities 18 . 12. 81 COUNCIL REGULATION (EEC) No 3624/81 of 15 December 1981 fixing the Community producer price for tunny intended for the canning industry for the 1982 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas the Community producer price for tunny intended for the canning industry was fixed for the 1981 fishing year by Regulation (EEC) No 237/81 ( 3) ; Whereas, on the basis of the criteria defined in Article 16 (4) of Regulation (EEC) No 100 /76, the price for the 1982 fishing year should be increased, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 16 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 16 (4) of Regulation (EEC) No 100/76 provides that a Community producer price shall be fixed for tunny intended for the canning industry ; HAS ADOPTED THIS REGULATION : Article 1 The Community producer price applicable until 31 December 1982 for tunny for the canning industry and the product to which it relates are hereby fixed as follows : Product Commercial specifications Community producer price (ECU/tonne) Yellow-finned tunny Whole , not weighing more than 10 kg each 1 148 Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER o OJ No L 20 , 28 . 1 . 1976, p . 1 . ( 2 ) OJ No L 359 , 31 . 12 . 1980 , p . 13 . (3) OJ No L 37 , 10 . 2 . 1981 , p . 6 .